Exhibit 10.21 SEPARATION AGREEMENT AND RELEASE This Separation Agreement and Release ("the Agreement") is made by and between The McClatchy Company, its predecessors, successors, all former, current and future related companies, divisions, subsidiaries, affiliates and parents, including but not limited to, McClatchy Newspapers, Inc., and collectively, its former, current and future directors, officers, employees, agents, representatives, attorneys, fiduciaries, assignees, heirs, executors, administrators, beneficiaries and trustees (collectively referred to as the "Company"); and Lynn Dickerson, an individual, on behalf of herself, her agents, representatives, attorneys, assignees, heirs, executors, administrators, beneficiaries and trustees (collectively referred to as "Dickerson"). 1.Dickerson agrees that her employment with the Company is terminated effective July 17, 2009 (the “Termination Date”).Dickerson acknowledges receipt of payment of all earned wages due and payable and accrued and earned vacation through the Termination Date. 2.In exchange for the promises of Dickerson contained in this Agreement, the Company agrees to pay Dickerson the gross sum of $690,000 less any required payroll taxes, income tax withholding and authorized deductions. Dickerson's health insurance coverage remains in effect through July 31, 2009.Thereafter, Dickerson and any of her qualified dependents have the option to continue her health insurance in accordance with the provisions of the Consolidated Omnibus Budget Reconciliation Act ("COBRA").As an additional consideration for Dickerson’s execution of this Agreement, the Company will pay her COBRA medical, dental and vision premium at her current level of coverage (including all qualified dependents) for a one (1) year period beginning August 1, 2009, provided Dickerson elects COBRA coverage.Dickerson understands and agrees that it is her sole responsibility to comply with the provisions and eligibility requirements of COBRA for continuing health insurance coverage after July 31, 2009. This includes completing and returning the COBRA election form within the time period indicated.The Company's obligation to pay the COBRA premiums on her behalf shall cease immediately if she obtains other group health insurance coverage prior to the end of the one (1) year period described above (subject to COBRA regulations for coverage continuation), or if she fails to timely complete and return the COBRA election form. Dickerson acknowledges that the above consideration exceeds the amount Dickerson would be entitled to from the Company absent this Agreement.Dickersonagrees that she is solely responsible for any and all liability under federal and state tax laws arising from payments made under this Agreement. 3.In consideration of the promises made by the Company in this Agreement, Dickerson hereby releases, acquits and forever discharges the Company and all of its directors, officers, supervisors, employees, agents, independent contractors, representatives, any company sponsored benefit plan in which Dickerson participates, and their spouses, successors and assigns from any and all actions, complaints, causes of action, charges, claims, obligations or demands with regard to the payment of any damages, expenses, interest, attorneys’ fees, compensation, commissions, retirement or other benefits, back pay, accrued vacation, life insurance, disability benefits, health insurance, loss of earnings, debts, obligations, mental anguish, pain, embarrassment, humiliation, emotional distress, compensatory or punitive damages, common law remedies and/or any other remedies or liabilities whatsoever which have or could have arisen out of Dickerson’s employment with the Company or termination from the Company and/or any other occurrence whatsoever prior to the date of this Agreement between Dickerson and the Company.This includes the release of all waivable claims and actions, whether presently asserted or otherwise, known or unknown, suspected or unsuspected, including, but not limited to, claims alleging any legal restriction on the Company's right to terminate its employees or personal injury claims, including, without limitation, wrongful discharge, breach of contract (expressed or implied), defamation, negligent or intentional infliction of emotional distress, and claims which could have arisen under the Civil Rights Act of 1991, Title VII of the Civil Rights Act of 1964 (42 USC §2000e, et seq.), the California Fair Employment and Housing
